Citation Nr: 0500728	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty with the New Philippine Scouts 
from May 1946 to February 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for a lung condition.  In July 2003, the RO also 
denied legal entitlement to VA nonservice connected pension 
benefits.

The veteran requested a hearing before a hearing officer at 
the RO.  In October 2003, the veteran accepted an informal 
conference in lieu of a hearing.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

3.  A lung condition was not shown during service, or until 
many years following service, nor does the competent medical 
evidence link any current lung condition to active service.

4.  Pulmonary tuberculosis was not manifest during the first 
three postservice years.  

5.  The veteran's service was as a New Philippine Scout from 
May 1946 to February 1949.


CONCLUSIONS OF LAW

1.  A lung condition was not incurred in or aggravated by 
service, nor may any such disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  There is no legal authority for entitlement to VA 
nonservice connected pension benefits for the veteran.  
38 U.S.C.A. §§  101(2), 107, 1521 (West 2002); 5107(a) (West 
2002; 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2003); 
Sabonis v. Brown 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection for a lung condition, and to establish entitlement 
to nonservice connected pension, in a November 2002 letter to 
the veteran, the March 2003 rating decision, a July 2003 
statement of the case (SOC), an October 2003 supplemental 
statement of the case (SSOC), and in a November 2003 letter 
to the veteran.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2003 
letter, as well as in the October 2003 SOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center that they 
were presumed destroyed in a fire.  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  In this case, the RO requested additional 
information from the veteran regarding any treatment in 
service which would assist VA in searching for and 
reconstructing the veteran's missing medical records; 
however, the veteran did not respond with the needed 
information.  The Board wishes to emphasize that, "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996). "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As such, the Board concludes that any further search for 
alternate service medical records would be futile.  Current 
records of treatment have been obtained.  The veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge, which he declined.  Evidence was 
presented in an informal conference in October 2003.  VA has 
not provided an examination to the veteran, however, one is 
not necessary to decide the claim, as the medical evidence 
appears to be complete and current medical evidence alone 
could not possibly substantiate his claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim for service connection for a lung condition.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection was received in October 2002, and initially denied 
by the RO in a March 2003 rating decision.  Because the VCAA 
notice in this case was provided to the appellant prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  

The Board notes that in a September 2003 letter, the veteran 
requested that his case be remanded so that he might cite 
provisions of the law pertaining to prisoners of war.  
However, in his October 2002 claim, he specifically indicated 
that he had never been a prisoner of war, and the Board notes 
that he is not claiming entitlement to service connection for 
a presumptive condition for former prisoners of war under 
38 C.F.R. § 3.309(c).  As such, a remand is not warranted.  
The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for PTSD.  There would be 
no possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  See 
also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty 
to assist is not a license for a "fishing expedition"].

The Board has also considered the VCAA with regard to the 
appellant's claim for nonservice connected pension benefits; 
however, circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal eligibility for the veteran's claim for nonservice 
connected pension benefits, the Board finds that VCAA does 
not apply with regard to this issue.

II.  Service Connection for a Lung Condition.

Factual Background

In his October 2002 claim, the veteran stated that he was 
claiming disability from weak lungs which began in 1945.  
Asked for information regarding any treatment, he wrote that 
he could not remember.

The RO was informed in November 2002 that the veteran's 
service medical records were unavailable, and probably 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The veteran was informed of this fact in a letter, 
and asked to provide any specific information on a form 
regarding his treatment in service which would facilitate a 
search for alternate records.  The form was returned to the 
RO incomplete, indicating only current treatment.

Current records of treatment included a January 2001 chest X-
ray noting pulmonary tuberculosis, minimal, right upper lobe 
activity undetermined, and pneumonia of the right lung base.  
A November 2002 medical certificate shows that the veteran 
was treated from May 2001 to June 2001 for pneumonia of the 
right lower lobe, and pulmonary tuberculosis, treated and 
cured.  A June 2001 chest X-ray examination noted pneumonia.  
An August 2003 medical certificate noted pulmonary 
tuberculosis concomitant with pneumonia, and a negative 
sputum smear.  An October 2003 chest X-ray examination showed 
fibrotic densities suggestive of minimal Koch's of 
undetermined activity seen in the right upper lung area.  
Lung vascularity was normal.  None of the current records of 
treatment relate the veteran's lung condition to active 
service.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

If the disorder is active tuberculosis, service connection 
may be granted if manifested to a compensable degree within 
three years of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  A diagnosis of PTB will be acceptable only when 
provided in: (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) 
private physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, x- 
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2002); Tubianosa v. Derwinski, 
3 Vet. App. 181, 184 (1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The service medical records are no longer available, having 
been destroyed in an accidental fire at the National 
Personnel Records Center in 1973, long before the veteran 
filed his initial claim.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO has attempted to obtain alternate records; however, 
the veteran has not provided any information on which to base 
a search.  The Board has earnestly endeavored to meet the 
heightened obligations in the present case; however, the 
preponderance of the evidence remains unfavorable to the 
appellant's claim.  

Service connection is not warranted for a lung condition 
because there is no evidence that a lung condition existed 
during service or that tuberculosis was present in the first 
three postservice years.  The earliest medical evidence of a 
lung condition is in 2001, over half a century after the 
veteran's military service.  This is too remote to be 
causally linked to service and there is no competent evidence 
providing any such link to service.  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that any lung 
condition was incurred in service or to link his lung 
condition to any incident of service.  Competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of his lung condition.

The preponderance of the evidence is against the claim for 
service connection for a lung condition.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).

III.  Nonservice Connected Pension Benefits.

The veteran contends that he is entitled to nonservice 
connected pension benefits.  He does not dispute the official 
service department information that shows the veteran served 
on active duty in the New Philippine Scouts from May 1946 to 
February 1949.  Regrettably though, the veteran is ineligible 
for nonservice connected pension benefits based on his 
service.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1(d). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA nonservice connected pension benefits.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40. 

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC for 
service-connected death.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This does 
not apply to officers who were commissioned in connection 
with the administration of Public Law 190.  38 U.S.C.A. § 
107(b); 38 C.F.R. § 3.40(b). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203. 

The veteran's Certification of Military Discharge, shows he 
entered active service on May 15, 1946 and separated from 
active service on February 9, 1949.  The evidence shows that 
the RO submitted a Request for Army Information to the 
service department for verification of the veteran's service 
information.

In November 2002 the service department certified that the 
veteran served on active duty from May 15, 1946 to February 
9, 1949.  The service department also certified that he was 
enlisted as a Philippine Scout. 

As previously stated, the veteran does not dispute the fact 
that he served in the New Philippine Scouts from May 15, 1946 
to February 9, 1949.  In his October 2002 claim, he also 
claimed service from December 22, 1943 to October 1, 1945.  
The RO requested verification from the service department for 
these dates of service, and was informed in February 2003 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces from December 
22, 1943 to October 1, 1945.  

The Board has no reason to question the service department 
certification that the veteran served only on active duty 
from May 15, 1946 to February 9, 1949 and was enlisted as a 
Philippine Scout under the provisions of Section 14, Public 
Law 190, of the 79th Congress.  The  November 2002 service 
department certification also contains needed information as 
to length, time, and character of service, and is genuine and 
the information contained in it is accurate.

Even assuming that the veteran had verified service from 
December 22, 1943 to October 1, 1945, as noted above, service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines (Regular 
Philippine Army) while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including service 
as a recognized guerrilla, does not constitute active 
military, naval or air service qualifying for VA nonservice 
connected pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  Thus, the law would preclude basic 
eligibility for nonservice connected pension based on this 
alleged period of the veteran's service. 

The veteran's verified service followed enlistment as a 
Philippine Scout in May 1946, under Section 14, Public Law 
190, 79th Congress, as that was the only authority for 
enlistments of Philippine Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947.  38 C.F.R.  § 3.8(b).  
There is no evidence, and the veteran has not alleged, that 
he was commissioned as an officer during this period.  By 
law, unlike service in the Regular Philippine Scouts or "old" 
Scouts, such service is not deemed to be qualifying service 
for nonservice connected pension benefits.  38 C.F.R. § 3.40.  
Again, the law precludes basic eligibility for nonservice 
connected pension based on the veteran's service. 

Accordingly, basic eligibility for VA nonservice connected 
pension benefits must be denied as a matter of law.  
38 U.S.C.A. § 101 (2), 107, 1521, 5107(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2003); see Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a lung condition is denied.

Entitlement to nonservice connected pension benefits is 
denied.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


